                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

EFFIREM ZIMBALIST GREEN                                                                  PLAINTIFF

v.                                     Civil No. 4:18-cv-04142

SERGEANT BYRON GRIFFIE;
LIEUTENANT ALICE MILLER;
CAPTAIN GOLDEN ADAMS;
WARDEN JEFFIE WALKER; and
NURSE STEVEN KING                                                                    DEFENDANTS

                                              ORDER

       Effirem Z. Green, currently an inmate of the Miller County Detention Center, filed this 42

U.S.C. § 1983 action pro se on October 12, 2018. (ECF No. 1).

       Before the Court is Plaintiff’s Motion to Compel production of his medical records from

the Arkansas Department of Correction (“ADC”). (ECF No. 20). Defendants have filed a response

stating although Plaintiff failed to attempt to resolve the discovery dispute with them prior to filing

his motion, Defendants have forwarded a copy of the ADC medical records to Plaintiff. (ECF No.

21).

       Accordingly, Plaintiff’s Motion to Compel (ECF No. 20) is DENIED as MOOT.

       IT IS SO ORDERED this 25th day of January 2019.


                                               /s/Barry A. Bryant
                                               HON. BARRY A. BRYANT
                                               UNITED STATES MAGISTRATE JUDGE 




 
